Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases, which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the length of the abstract is 182 words, and of the legal term “means” in Line 3.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 2 is objected to because of the following informality: Amended Claim 2 Line 3 could read “…the engaging portion is 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended Claim 11 recites the limitation "the backing plate" in Line 3.  There is insufficient antecedent basis for this limitation in the claim, because there is no initial mentioning of a backing plate in Independent Amended Claim 1, or in Amended Claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Maldonado (2007/0101754) in view of Sunko (2,766,901).
Re Amended Claim 1, Maldonado – a portable cooler – discloses a mobile cooling box [10] comprising a box main body [20] and at least one lid [20a] for opening the box and providing access to the inside of the box, the at least one lid being pivotably attached to the box main body by at least two hinge modules [24, Fig. 1].
Maldonado does not expressly disclose that each hinge module comprises a pin module having a hinge pin with a front end, a rear end, a longitudinal axis about which the lid is pivotable and predominantly a smooth outer surface of a cylindrical shape, and wherein each hinge module  further comprises a bearing module having a hinge bearing accommodating the hinge pin, wherein the hinge pin laterally extends with its front end into the hinge bearing, so that during pivoting the lid with respect to the box main body  an axis of the hinge bearing remains co-linear with the longitudinal axis of the hinge pin, wherein the pin module further comprises an engaging portion extending from the rear end of the hinge pin and having a longitudinal axis being co-linear to that of the hinge pin so that pin module is mountable by the engaging portion. However, Sunko – a hinge structure for a box – discloses a hinge structure [Sunko, back of box, Fig. 1] in which each hinge module comprises a pin module having a hinge pin [Sunko, 21] with a front end, a rear end, a longitudinal axis about which the lid is pivotable and predominantly a smooth outer surface of a cylindrical shape, and wherein each hinge module further comprises a bearing module [Sunko, 22] having a hinge bearing [Sunko, 17] 
The examiner notes Maldonado and Sunko are both from the art of containers with hinged lids, which are able to pivot to access the contents of the box.  See MPEP 2141.01 (a)(IV).  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses the hinge pin structure for the lid to pivot the container.  See MPEP 2143 (I)(C).  One of ordinary skill would be able to modify the hinge structure of the Maldonado container to have a hinge pin structure with engaging portions for forming the hinge, before the effective filing date of the invention with predictable and obvious results, “which engages a notch in one of the casing sections and holds the pin against longitudinal movement.” [Sunko, Col. 1 Lines 45-46]

    PNG
    media_image1.png
    491
    617
    media_image1.png
    Greyscale

	Re Amended Claim 5, Maldonado in view of Sunko discloses the claimed invention according to Amended Claim 1 above; further, the combination discloses the pin module [Sunko, 21] is mounted to the box main body at a vertical surface thereof [Sunko, at 20, Fig. 2].
	Re Amended Claim 9, Maldonado in view of Sunko discloses the claimed invention according to Amended Claim 1 above; further, the combination discloses the hinge pin has a tool engagement portion [Sunko, unnumbered front portion of hinge pin 21 that attaches to 15] at its front end for fastening the pin module [Sunko, Fig. 2].
	Re Amended Claim 12, Maldonado in view of Sunko discloses the claimed invention according to Amended Claim 1 above; further, the combination discloses the 
Re Amended Claim 13, Maldonado in view of Sunko discloses the claimed invention according to Amended Claim 12 above; further, the combination discloses the bearing module is designed and configured so that the lid cannot be removed from the box main body when the mobile cooling box is closed [Sunko, at the connection of latch 19 and engaging portion 24, Fig. 3].
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Maldonado in view of Sunko as applied to amended claim 12 above, and further in view of Cho et al. (KR 20050042093) [Cho].
Re Amended Claim 14, the Maldonado and Sunko combination does not expressly disclose that the bearing module further comprises a spring element configured to hold the hinge pin in place and to provide a resistance when removing the lid from the box main body.  However, Cho – a hinge of a storage case – discloses the bearing module further comprises a spring element [Cho, 70] configured to hold the hinge pin in place and to provide a resistance when removing the lid from the box main body [Cho, Page 3 Lines 40-50].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses the hinge pin structure with a spring structure for the lid to pivot the container.  See MPEP 2143 
Re Amended Claim 15, the Maldonado and Sunko combination does not expressly disclose that the bearing module further comprises an abutting portion, wherein the abutting portion, when the lid is pivoted open for a predetermined angle of more than 90°, abuts against a region of the box main body, thereby enabling the lid to rest in the open position.  However, Cho discloses the bearing module further comprises an abutting portion, wherein the abutting portion, when the lid is pivoted open for a predetermined angle of more than 90°, abuts against a region of the box main body, thereby enabling the lid to rest in the open position [Sunko, Fig. 3].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses an abutting portion in order to hold the lid in the upright position at a 90° when open.  See MPEP 2143(I)(C).  One of ordinary skill would be able to modify the Maldonado hinge structure to have a bearing model with an abutting portion to hold the container at a specific angle, before the effective filing date of the invention with predictable and obvious results, in order for the container lid to be placed at a specific angle and held in place [Cho, Fig. 3, Page 3 Lines 45-50].
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Allowable Subject Matter
Claims 2-4, 6-8, 10, and 11 objected to as being dependent upon rejected base claim 1.  These claims would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736